     Case: 1:20-cv-04683 Document #: 15 Filed: 10/21/20 Page 1 of 3 PageID #:92




                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

                                )
DEON DAVIS (B-40639),           )
                                )
          Plaintiff,            )                    Case No. 1:20-cv-04683
                                )
v.                              )                    Hon. Mary M. Rowland
                                )
ACTING WARDEN NICHOLAS, ET AL., )
                                )
          Defendants.           )


                      MOTION FOR RELIEF FROM APPOINTMENT

       CHRISTOPHER R. JOHNSON, undersigned counsel appointed to represent Plaintiff in

the above matter, hereby moves this Court, pursuant to Local Rule 83.38, for relief from the

Court’s order of appointment in this matter and in support thereof states as follows:

       1.      On July 10, 2020, Plaintiff, DEON DAVIS, filed the present Complaint against

Defendants, some of whom were terminated on or about September 22, 2020.

       2.      On September 24, 2020, this Court terminated the appointment of Plaintiff’s

initial appointed counsel. On September 28, 2020, this Court entered an order appointing

undersigned counsel as counsel for Plaintiff.

       3.      Pursuant to Local Rule 83.11(g), members of this Court’s trial bar are required to

be available for appointment by the court to represent or assist in the representation of those who

cannot afford to hire a member of the trial bar.

       4.      Pursuant to Local Rule 83.38(a), undersigned counsel hereby requests to be

relieved of this Court’s order of appointment. Local Rule 83.38(a) allows the Court to relieve

counsel of an order of appointment on specified grounds or on such other grounds as the

appointing judge finds adequate for good cause shown.
     Case: 1:20-cv-04683 Document #: 15 Filed: 10/21/20 Page 2 of 3 PageID #:93




       5.      Local Rule 83.38(a)(4) allows relief from appointment where counsel lacks the

time necessary to represent the party because of the temporary burden of other professional

commitments involved in the practice of law. Undersigned counsel also requests relief from the

appointment on this basis. Because of the ongoing COVID-19 public health emergency,

undersigned counsel has not been to his law firm’s office since early March 2020, a period of

over seven months. Undersigned counsel does not currently have a specific date to return to

working in the office. Undersigned counsel has been working from full-time from home since

March 2020, and the burdens of handling current client matters and existing commitments,

including a matter recently appealed to the Appellate Court of Illinois, First District, especially

under the difficulties presented by the present unique situation, prevent counsel from having the

necessary time to commit to learning this new area of the law and vigorously representing

Plaintiff in this matter. Undersigned counsel and his spouse have two daughters at home, a two-

year-old and five-month-old. Older relatives of undersigned counsel are assisting in the

caretaking of the children, and undersigned counsel is attempting to minimize exposures to

public settings or other settings carrying a heightened risk of exposure to COVID-19. Like many

others during the current public health emergency, undersigned counsel is attempting to balance

childcare commitments and professional obligations. These temporary factors combine to

prevent undersigned counsel from having the necessary time to provide Plaintiff with the full and

vigorous representation he deserves.

       6.      Local Rule 83.38(a)(2) allows relief from appointment where counsel is not

competent to represent the party in the particular type of action assigned, in the appointed

counsel’s opinion. In appointed counsel’s opinion, this subsection applies in this matter.

Undersigned counsel’s current area of practice is devoted almost exclusively to real estate-

related matters. Undersigned counsel has never represented a prisoner in a civil action for
     Case: 1:20-cv-04683 Document #: 15 Filed: 10/21/20 Page 3 of 3 PageID #:94




damages against a warden and officers of a correctional facility. Undersigned counsel has very

little familiarity with the areas of law at issue, including a prison’s obligation to grant the

requests made by Plaintiff or similarly situated prisoners. Undersigned counsel recognizes that

the nature and purpose of the pro bono appointment program would often require attorneys to

practice in areas outside of their regular caseload. Undersigned counsel attended a session of the

“Anatomy of a Prisoner Civil Rights Case” offered at the U.S. District Courthouse on April 11,

2019, in an attempt to become more familiar with these types of cases. Nevertheless, at the

current time, in his opinion, undersigned counsel would be woefully unprepared to meet the high

standard of representation that Plaintiff deserves, especially in light of any potential statute of

limitations issues in identifying the “John Doe” defendants named in the Complaint.

       7.      For the above reasons, undersigned counsel respectfully and humbly requests that

this Court find that good cause exists to enter an order for relief from appointment in this matter.

       WHEREFORE, CHRISTOPHER R. JOHNSON, undersigned counsel appointed to

represent Plaintiff in the above matter, hereby respectfully requests that this Court enter an order

for relief from appointment in this matter pursuant to Local Rule 83.38; and granting any further

relief this Court deems necessary and just.


Dated: October 21, 2020                        Respectfully Submitted,

                                               /s/ Christopher R. Johnson


Christopher R. Johnson (ARDC #6304827)
Cary G. Schiff & Associates
134 N. LaSalle St., Suite 1740
Chicago, IL 60602
Telephone: 312-419-1130
Facsimile: 312-419-9130
E-mail: caryschiff@cgschifflaw.com
